Name: 80/716/EEC: Commission Decision of 7 July 1980 finding that the apparatus described as 'Nicolet data-acquisition and processing system, model NIC-1180' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-25

 Avis juridique important|31980D071680/716/EEC: Commission Decision of 7 July 1980 finding that the apparatus described as 'Nicolet data-acquisition and processing system, model NIC-1180' is not a scientific apparatus Official Journal L 191 , 25/07/1980 P. 0031 - 0031 Greek special edition: Chapter 02 Volume 9 P. 0062 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 7 JULY 1980 FINDING THAT THE APPARATUS DESCRIBED AS ' NICOLET DATA-ACQUISITION AND PROCESSING SYSTEM , MODEL NIC-1180 ' IS NOT A SCIENTIFIC APPARATUS ( 80/716/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 4 JANUARY 1980 , THE UNITED KINGDOM GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' NICOLET DATA-ACQUISITION AND PROCESSING SYSTEM , MODEL NIC 1180 ' , TO BE USED FOR RECORDING TIME-DEPENDENT NUCLEAR MAGNETIC RESONANCE SIGNALS , CARRYING OUT MATHEMATICAL TRANSFORMATIONS AND REPRODUCING GRAPHICALLY THE RESULTS , SHOULD BE CONSIDERED AS A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 24 JUNE 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A COMPUTER ; WHEREAS IT DOES NOT HAVE THE REQUISITE OBJECTIVE CHARACTERISTICS MAKING IT SPECIFICALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR NON-SCIENTIFIC ACTIVITIES ; WHEREAS ITS USE IN THE CASE IN QUESTION COULD NOT ALONE CONFER UPON IT THE CHARACTER OF A SCIENTIFIC APPARATUS ; WHEREAS IT THEREFORE CANNOT BE REGARDED AS A SCIENTIFIC APPARATUS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPARATUS DESCRIBED AS ' NICOLET DATA-ACQUISITION AND PROCESSING SYSTEM , MODEL NIC-1180 ' , IS NOT CONSIDERED TO BE A SCIENTIFIC APPARATUS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 JULY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION